Title: To Thomas Jefferson from Benjamin Rush, 4 January 1792
From: Rush, Benjamin
To: Jefferson, Thomas


          
            Dear Sir
            Walnut Street January 4th: 92.
          
          Soon after the accession of Mr: Mifflin to the Government of Pennsylvania, he gratified his resentment against me for opposing his election, by removing my brother from a Seat on the bench of the supreme Court of Pennsylvania. The public clamor against this cruel and arbitrary measure, and the numerous testimonies which rose up in favor of my brother’s integrity and Abilities in the execution of his office, induced Mr: Mifflin to appoint him a district Judge for four of the frontier Counties of the State. To this Appointment he submitted, for his Age and habits had lessned his disposition to return to the active Strife of the bar. In his present Situation he is banished from the friends of his youth and from the Society of his only brother. Nor is this all. His Children (five in number) are all Girls, who by his residence in the Woods must want the benefits of education. To restore him from a Species of exile and to place him in a Situation Above all Obligation to a man who has treated him so unkindly, I have taken the liberty of requesting Mr. Randolph to mention his name to the President of the United States as a successor to Mr. Lewis who has just resigned the Office of District Judge of Pennsylvania. May I be permitted to request the favor of you to second Mr. Randolph’s influence with the President upon this Occasion? Mr. McKean and Mr. Wilson will satisfy you that his talents and knowledge are equal to that Station, and all who have ever known him will vouch for the purity, and integrity of  his conduct and character both as a man, and a Judge.—Your friendship in this business will confer a peculiar Obligation upon Dear Sir your sincere friend & Obedient Servt.,
          
            Benjn. Rush
          
        